Citation Nr: 0508140	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-12 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for Peyronie's disease.  

2.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from August 1964 to June 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision of the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This case was remanded in July 2004 and has been returned for 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.

REMAND

In October 2003, the RO notified the veteran of the denial of 
service connection for Peyronie's disease.  In March 2004, 
the veteran indicated that he disagreed with that decision.  
The RO has not issued a statement of the case on the issue 
pertaining to service connection for Peyronie's disease.  
Where a veteran has submitted a timely notice of disagreement 
with an adverse decision and the RO did not subsequently 
issue a statement of the case addressing the issue, the Board 
should remand the issue to the RO for issuance of a statement 
of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Additionally, the Board finds that this issue is intertwined 
with the issue regarding entitlement to an initial 
compensable rating for erectile dysfunction.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  

The veteran presented testimony before the undersigned 
Veterans Law Judge in March 2004.  He contends that the onset 
of Peyronie's disease coincided with the diagnosis of 
prostate cancer and his erectile dysfunction.  As the 
criteria in Diagnostic Code 7522 considers penal deformity, 
VA opinion regarding Peyronie's disease and its relationship 
to the veteran's service connected erectile dysfunction would 
be of assistance to the Board in adjudicating the issue of an 
increased rating, as well as, service connection.  

Accordingly, the case is REMANDED to the AMC, in Washington, 
DC for the following development:

1.  The RO should request that the VA 
physician who conducted the VA 
examination in March 2002, to review the 
records.  In an addendum, the physician 
should provide an opinion as to whether 
it is at least as likely as not (that is, 
a probability of 50 percent or better) 
that Peyronie's disease (or any penile 
deformity) is attributable to military 
service or to service-connected erectile 
dysfunction or prostate cancer residuals.

2.  The RO should issue a statement of 
the case with respect to the claim for 
service connection for Peyronie's 
disease.  The veteran is advised that a 
timely substantive appeal will be 
necessary to perfect the appeal to the 
Board.  38 C.F.R. § 20.302(b) (2004).  
Then, only if the appeal is timely 
perfected, this issue is to be returned 
to the Board for further appellate 
consideration, if otherwise in order.  

3.  If any benefit sought on appeal, for 
which a NOD has been filed, remains 
denied, the appellant and representative 
should be furnished a SSOC and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



